DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Construction
Note that, for purposes of compact prosecution, multiple reasons for rejection may be provided for a claim or a part of the claim.  The rejection reasons are cumulative, and Applicant should review all the stated reasons as guides to improving the claim language and advancing the prosecution toward an allowance.
Claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed by a method claim, or by claim language that does not limit an apparatus claim to a particular structure. However, examples of claim language, although not exhaustive, that may raise a question as to the limiting effect of the language in a claim are:  (A) “adapted to” or “adapted for” clauses; (B) “wherein” clauses; and (C) “whereby” clauses. M.P.E.P. 2111.04.  Other examples are where the claim passively indicates that a function is performed or a structure is used without requiring that the function or structure is a limitation on the claim itself.  The clause may be given some weight to the extent it provides "meaning and purpose” to the claimed invention but not when “it simply expresses the intended result” of the invention.  In Hoffer v. Microsoft Corp., 405 F.3d 1326, 1329, 74 USPQ2d 1481, 1483 (Fed. Cir. 2005).  Further, during prosecution, claim language that may or may not be limiting should be considered non-limiting under the standard of the broadest reasonable 
Where Applicant recites optional claim language, such as optional claim language that may follow the term(s) “wherein …, for …,” such claim language does not limit the claims, and does not require a separate reason for rejection.  While a cumulative rejection of such language is provided below for purposes of compact prosecution, Examiner notes that replacing only the above words does not change the optional nature of the claim language and suggests reqriting important claim language to recite limitations corresponding to the subject matter of the claim.
Component arrangements or rearrangements which do not modify operation of the device cannot be relied upon to patentably distinguish the claimed invention from the prior art.  In re Seid, 161 F.2d 229, 73 USPQ 431 (CCPA 1947); In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) (shifting the position of the starting switch was not patentable because it would not have modified the operation of the device.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This paragraph describes the treatment of admitted prior art.  In describing an invention, Applicant must inevitably reference that which is known in the art as the basis for the invention, however it is important that the claims particularly point out and distinctly claim that which Applicant regards to be his own invention.  See 35 U.S.C. 112 (b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  A statement by an applicant in the specification or made during prosecution identifying the work of another as prior art is an admission which can be relied upon for both anticipation and obviousness determinations, regardless of whether the admitted prior art would otherwise qualify as prior art under the statutory categories of 35 U.S.C. 102. Riverwood Int ’l Corp. v. R.A. Jones  & Co., 324 F.3d 1346, 1354, 66 USPQ2d 1331, 1337 (Fed. Cir. 2003); Constant v. Advanced Micro-Devices Inc., 848 F.2d 1560, 1570, 7 USPQ2d 1057, 1063 (Fed. Cir. 
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Applicant admitted prior art (“AAPA”) in view of US 20200059659 Chen (“Chen”).  
Note that AAPA includes a reference to H.265/HEVC (ITU-T Rec. H.265, "High Efficiency Video Coding", December 2016).  See Specification, Paragraph 20.
Regarding Claim 1:  “A method for video decoding in a decoder, comprising:
decoding prediction information for a coding region [that is partially located outside a picture boundary] in a current picture that is a part of a coded video sequence;  (“However, some newer video compression technologies include techniques that attempt, from, for example, surrounding sample data and/or metadata obtained during the encoding/decoding of spatially neighboring, and preceding in decoding order, blocks of data. Such techniques are henceforth called "intra prediction" techniques. Note that in at least some cases, intra prediction is only using reference data from the current picture under reconstruction and not from reference pictures.”  AAPA, Specification, Paragraphs 8-10.)
determining whether a [shared] merge list is used for the coding region;  (“H.265 offers, advanced motion vector prediction (AMVP) mode and merge mode are described here. … In a merge mode … the merge candidate list 
constructing the [shared] merge list responsive to the shared merge list being used for the coding region; and  (“a merge candidate list will be used to indicate the motion vectors of the current block [coding region].” AAPA, Specification, Paragraph 22.)
reconstructing the coding region based on the [shared] merge list.”  (“an MV applicable to a certain area of sample data can be predicted from other MV s, for example from those related to another area of sample data spatially adjacent to the area under reconstruction, and preceding that MV in decoding order … At the decoder, the merge candidate list is constructed …” AAPA, Specification, Paragraphs 19, 20, 22.  This indicates that a decoder performs reconstruction of the coding region based on the merge candidate list.)
AAPA is not directed to a “coding region that is partially located outside a picture boundary in a current picture that is a part of a coded video sequence; … a shared merge list is used for the coding region.”  
Chen teaches the above claim features in the context of using the H.265/HEVC coding standards:  
“coding region that is partially located outside a picture boundary in a current picture that is a part of a coded video sequence;”  (“In some embodiments, the selected or identified shared sub-tree root is required to be entirely inside the current picture. If the sub-tree root has some pixels outside the picture boundary, the sub-tree will 
“a shared merge list is used for the coding region”  (“Some embodiments of the disclosure provides a video coder that uses a shared candidate list to code (for example, encode or decode) multiple blocks of pixels [coding region(s)] pixels within a shared boundary.” Chen, Paragraph 9.)
Therefore, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to supplement the teachings of AAPA to code a region that is partially located outside a picture boundary in a current picture that is a part of a coded video sequence where a shared merge list is used for the coding region, as taught in Chen, in order to “simplify the codec operation complexity.”  Chen, Paragraph 73.  	
Regarding Claim 2:  “The method of claim 1, wherein the shared merge list is determined to be used for the coding region when a size of the coding region is equal to or smaller than a first size threshold.”  (“a child CU that is smaller than the threshold.”  Chen, Paragraph 11.  See statement of motivation in Claim 1.)
Regarding Claim 3:  “The method of claim 1, wherein the coding region includes a plurality of coding blocks and the shared merge list is determined to be used for the coding region when: (i) a size of the coding region is equal to or larger than a second size threshold; and (ii) a block size of one of the coding blocks is smaller than the second size threshold.”  (“a CU that is larger than or equal to a threshold and that the CU is a parent CU to a child CU that is smaller than the threshold.” Chen, Paragraph 11.  See statement of motivation in Claim 1.)
Regarding Claim 4:  “The method of claim 1, wherein the constructing further comprises: 
selecting a first block that is located adjacent a center position of a collocated region of the coding region, (See AAPA, Fig. 1D.  Note similar embodiments in Chen Figs. 6 and 14 where “triple tree (TT) partitioning method is designed to capture objects which locate in the block center while quad-tree (QT) and binary tree (BT) partitioning methods always split along the block center.”  Chen, Paragraphs 43 and application to collocated reference blocks in Paragraph 93.  See statement of motivation in Claim 1.)
the collocated region being in a reference picture of the coding region; and  (See AAPA, Fig. 1D.  Note similar embodiments in Chen Figs. 6 and 14 where “When deriving the shared candidate list, for any position based derivation, (e.g. deriving the reference block position according to the current block/CU/PU position/size/depth/shape/width/height), …”  Chen Paragraph 92.  See statement of motivation in Claim 1.
constructing the shared merge list based on the first block when the first block is located inside the picture boundary of the current picture and is coded in an inter prediction mode.”  (“In some embodiments, the selected or 
Regarding Claim 5:  “The method of claim l, wherein the constructing further comprises: … selecting a second block that is located adjacent a top-left position of the collocated region of the current region; and … constructing the shared merge list based on the second block when the second block is coded in an inter prediction mode.”  (“deriving the shared candidate list, for any position” Chen, Paragraph 92.  See statement of motivation in Claim 1.)
Regarding Claim 6:  “A method for video decoding in a decoder, comprising:
decoding prediction information for a current block in a current picture that is a part of a coded video sequence, the prediction information indicating a merge mode for the current block;  (“H.265 offers, advanced motion vector prediction (AMVP) mode and merge mode are described here. … In a merge mode for inter-picture prediction, if a merge flag (including a skip flag) is signaled as TRUE, a merge index is then signaled to indicate which candidate in a merge candidate list will be used to indicate the motion vectors of the current block. At the decoder, the merge candidate list is constructed …”  AAPA, Specification, Paragraphs 20, 22.  Note similarly, Chen, Paragraph 115.)
examining a plurality of coding blocks of a collocated block of the current block according to an examination order, a second examined position in the examination order being one of the coding blocks that is located adjacent to a top-left corner of the collocated block, and  (“In HEVC … The individual CTU s in a slice are processed in a raster scanning order,” in 
the collocated block being in a reference picture of the current block;  (“to obtain the motion information from spatially neighboring blocks (spatial candidates) or a temporal block (temporal candidate) located in a co-located picture where the co-located picture is the first reference picture”  Chen, Paragraph 51. See statement of motivation in Claim 1.)
determining a temporal motion vector predictor (TMVP) according to the examined coding blocks; and  (“ATMVP mode uses a spatial neighbor to obtain an initial vector that is used to obtain the coordinate of the collocated block on the collocated picture.”  Chen, Paragraph 61. See statement of motivation in Claim 1.)
reconstructing the current block based on the TMVP.”  (“the collocated picture are retrieved and filled into sub-CU (usually 4x4 or 8x8) motion buffer of current merge candidate.”  Chen, Paragraph 61.  See statement of motivation in Claim 1.)
Regarding Claim 7:  “The method of claim 6, wherein the examining further comprises:
selecting one of the coding blocks according to the examination order; and  (“In HEVC, … The individual CTU s in a slice are processed in a raster scanning order. A bi-predictive (B) slice may be decoded using intra 
determining whether the selected coding block is coded in an inter prediction mode.”  (“In HEVC, … The individual CTU s in a slice are processed in a raster scanning order. A bi-predictive (B) slice may be decoded using intra prediction or inter prediction”  Chen, Paragraph 4.  See statement of motivation in Claim 1.)
Regarding Claim 8:  “The method of claim 6, wherein the coding block that is located adjacent the top-left corner of the collocated block is examined after a coding block that is located adjacent a bottom-right corner of the collocated block according to the examination order.”  (Considering that all blocks of the region are examined when coding/decoding under the HEVC, the order in which the blocks are considered does not materially change the method functionality.  Therefore, the claimed selection order is an obvious arrangement over features of Claim 7.  Prior art also notes that “The specific operations of these processes may not be performed in the exact order shown and described.”  Chen, Paragraph 164.  )
Claim 9, “An apparatus, comprising a processing circuitry configured to …
Claims 10-13 are rejected for reasons stated for Claims 2-5 in view of the Claim 9 rejection.
Claim 14 is rejected for reasons stated for Claims 6 and 9.
Claim 15, “A non-transitory computer-readable storage medium storing a program executable by at least one processor to perform:” is rejected for reasons stated for Claim 1, and because prior art teaches:  “In some embodiments, the modules 1710-1790 are modules of software instructions being executed by one or more processing units (e.g., a processor) of a computing device or electronic apparatus. In some embodiments, the modules 1710-1790 are modules of hardware circuits … as a set of instructions recorded on a computer readable storage medium (also referred to as computer readable medium).”  Chen, Paragraphs 117, 152.  See statement of motivation in Claim 1.)
Claims 16-19 are rejected for reasons stated for Claims 2-5 in view of the Claim 15 rejection.
Claim 20 is rejected for reasons stated for Claims 6 and 15.
Conclusion
Note that, for purposes of compact prosecution, multiple reasons for rejection may be provided for a claim or a part of the claim.  The rejection reasons are cumulative, and Applicant should review all the stated reasons as guides to improving the claim language.
The referenced citations made in the rejections above are intended to exemplify areas in the prior art documents in which the examiner believed are the most relevant to the claimed subject matter. However, it is incumbent upon the applicant to analyze each W.L. Gore & associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert. denied, 469 U.S. 851 (1984). However, "the prior art's mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed ...." In re Fulton, 391 F.3d 1195, 1201,73 USPQ2d 1141, 1146 (Fed. Cir. 2004).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIKHAIL ITSKOVICH whose telephone number is (571)270-7940.  The examiner can normally be reached on Mon. - Thu. 9am - 8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Ustaris can be reached on (571)272-7383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/MIKHAIL ITSKOVICH/Primary Examiner, Art Unit 2483